 Case 1:16-md-02704-PAE Document 809 Filed 06/14/19 Page 1 of 1




      TELEPHONE: 1-212-558-4000
                                                               125 Broad Street
       FACSIMILE: 1-212-558-3588
         WWW.SULLCROM.COM                                New York, New York 10004-2498
                                                                            ______________________

                                                             LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                              BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                    BEIJING • HONG KONG • TOKYO

                                                                        MELBOURNE • SYDNEY




                                                              June 14, 2019

By ECF

The Honorable Paul A. Engelmayer
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

                   Re: In re Interest Rate Swaps Antitrust Litig., No. 16-md-2704 (S.D.N.Y.)

Dear Judge Engelmayer:

                We represent defendants The Goldman Sachs Group, Inc., Goldman Sachs
& Co. LLC, Goldman Sachs Bank USA, Goldman Sachs Financial Markets, L.P., and
Goldman Sachs International in the above-referenced matter, and submit this letter on
behalf of all defendants to request permission to use the same service and redaction
protocol that the parties are following for plaintiffs’ motion for class certification for
defendants’ Daubert motion directed at the expert report and testimony of Dr. Grinblatt.
See ECF No. 522 at 1 n.1; ECF No. 805 at 1. Under that protocol, defendants will serve a
copy of their opening brief and supporting documents on lead counsel for all parties on
June 18, 2019, and send an electronic courtesy copy to the Court the same day.
Defendants will then work with plaintiffs’ counsel to ensure that confidential data and
information in the brief and supporting documents are identified and, as appropriate,
redacted before publicly filing the materials on the docket on June 25, 2019. Plaintiffs
consent to this request.

                If satisfactory to the Court, defendants respectfully request that the Court
so-order this letter.

                                                              Sincerely,

                                                              s/ Richard C. Pepperman II
                                                              Richard C. Pepperman II

cc:      All Counsel of Record (by ECF)
